Title: To Thomas Jefferson from James Monroe, 27 September 1808
From: Monroe, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Albemarle Sepr. 27. 1808.
                  
                  I have just returned from Richmond & send the inclosed for yr. inspection in the hope that you may not have set-out to day for Washington, knowing that you have heretofore frequently staid a day longer than that which you had appointed for your departure to arrange more completely your private affairs.
                  I take the liberty to submit to your perusal a copy of my letters to Mr. Randolph, being the only letters of any real importance which I wrote him while I was abroad. All that I did write him were in the same sentiment. You will perceive that they were not intended for your view, as there are passages in them wh. may not be agreable. You will however perceive that there is nothing in them to sanction what has been by some most ungenerously insinuated.
                  I submit to your view another document, a letter from Mr Giles, which I shod. not do if I did feel it in some degree my duty to show to you, & I consider myself fully justified, by what he has said of my answer to show it to you. It is possible that you may have seen my answer—I hope you have—I make the communication to you in confidence, & may hereafter especially if you desire it add something more on this subject.—I am Dear Sir with great respect & esteem your friend & Servant
                  
                     Jas Monroe 
                     
                  
               